May 20 2015 03:41om            P002
   O5-2O-15;03:40PM;                                                                                                 #   2/     3




                                                                  V
                                                                                                                ro

                                            Medina County Court At Law
                                              Medina County Courthouse
                                              1100 16™ Street, Rm #203                                          sr

                                                 Hondo, Texas 78861                                             o
                                                     (830) 741-6061
                                                  FAX (830) 741-6064
Vivian Torres                                                                                           shanna cur1el
Judge                                                                                               Court Coordinator




                                                        May 20,2015




        /Court Of Appeals                                                     Kimberly Ann Pepper Havel
         Fourth Court of Appeals District                                     Medina County Attorney's Office
         Cadena-Reeves Justice Center                                         110016th Street Floor 3
         300 Dolorosa, Suite 3200                                             Hondo, Texas 78861
         San Antonio, Texas 78205-3037                                        (Hand Delivered)
         Fax: (210) 335- 2762


         Sara Ruth Spector                                                    Francis McElroy
         Law Offices of Sara Ruth Spector                                     Volk & McElroy
         1616 Avenue M, Suite 107                                             3003 NW Loop 410 Suite 100
         Hondo,Texas 78861                                                    San Antonio, Texas 78230
         Fax: (830) 426-2390                                                  Fax: (210) 377-1415



         Re:     Court of Appeals Number 04-1S-00022-CV
                 Trial Court Case Number: 1753
                 Style: in the Matter Of PAR, A Juvenile



         To the Honorable Fourth Court of Appeals;



         l respectfully request an extension of time to conduct a hearing as ordered by Chief Justice Sandee
         Bryan Marion in connection with the above referenced matter. Prior to receipt of the order I had
         planned to be out of my office from May 27,2015, through June 5, 2015, however, due to an emergency
         situation, I will be out starting tomorrow. That gives me no time to attend to the very important matters
         noted in the court's orders. I believe that I can conduct the needed hearing by June 15,2015.



         I regret to have to request an extension, but I find myself with no other options.
                                                                           Hay 20 2015 03:41pm    P003
05-20-15;03:40PM;                                                          ;                     #3/3




 Thank you for your consideration of my request.




                                                   Presiding Judge, Vivian Torres
                                                   Medina County Court at Law
                                                             May 20 2Q15 03:41cm       P001
05-20-15;O3:4OPM;                                            ;                     *   1/




                                             p




      Medina County Court at Law
                                UOO 16th Street, Rm. 203
                                HONDO, TEXAS 78861
                                      830-741-6061
                                   Fax: 830-741-6064

                          FAX TRANSMISSION COVER SHEET


    Date:

    To;

    Fax:

    Re:




    Sender:    JUD&E VIVIAN TORRES,

                                      /          HEZL7G



      YOU SHOULD RECEIVE —^> PAGERS), INCLUDING THIS COVER SHEET, :IF
            YOU DO NOT RECEIVE ALL THE PAGES, PLEASE CALL 830-741-6061. r-o




                                                                           CD
                                                                           CD